DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application claims earliest priority to Korean Application No. KR10-2011-0106561, filed October 18, 2011.

Allowable Subject Matter
Claim(s) 1, 3 and 7-10 are allowed.

Reasons for Allowance
The rejection of Claim(s) 1, 2, 7, 9 and 10 under 35 U.S.C. 103(a) as being unpatentable over US Publication 20130267474, 
in view of Paschos et al. HIPPOKRATIA 2009, 13, 1: 9-19,  Ashakumary et al. Metabolism, Vol 48, No 10 (October), 1999: pp 1303-1313 and US Patent 648612; 
and the rejection of claims 3 and 8 over the same art in further view of US Patent 5922760, have/has been withdrawn.
Withdrawal of the rejections is based on the amendment of claim 1 to limit the active to syringaresinol; the Attorney response arguments; and accompanying Rule 132 Declaration of Dr. Hyun Woo Jeong (all submitted on Dec 30, 2020). 
With regard to the patient population treated with syringaresinol, the Attorney response points out that the claimed invention’s working Examples demonstrate that syringaresinol suppresses the expression of fatty acid synthesis related genes, 
Syringaresinol also enhances consumption of body fat and suppresses accumulation of surplus fat by promoting energy metabolism, specifically fat metabolism, Id. As per the specification’s Examples, syringaresinol increases the expression of peroxisome proliferator activated receptor coactivator 1 (PGC-1) which regulates the expression of energy metabolism- related genes, which is applicable to the treatment of the fatty liver, Id. 
In contrast, the cited prior art, does not teach the claimed patient population with fatty liver treated solely with syringaresinol as claimed. The Attorney response notes that US Pub '474 teaches syringaresinol for treatment of metabolic disorders. It does not disclose, teach, or otherwise suggest that any of the disclosed phytochemicals (specifically syringaresinol), inhibit fatty acid synthesis and increase fatty acid oxidation, and are therefore useful for the treatment of fatty liver as claimed, Id at page 6. Further, secondary reference Paschos, merely teaches the possibility that fatty liver is associated with metabolic syndrome (Id at page 6). Paschos does not teach that fatty liver is common or endemic to all cases of metabolic syndrome. 
Additionally, the Attorney response notes the Jeong Declaration provides evidence to overcome the prima facie case, see pages 8-11 of the response. As per the Jeong Declaration (starting at paragraph 8), Applicant has provided unexpected results/data, that compares the closest prior art (teaching the use of sesamin and syringaresinol to treat metabolic disorders), commensurate in scope to the claims (limited to syringaresinol). These unexpected results demonstrate that 1) syringaresinol 

The rejection of Claim(s) 1-3 and 7-10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 9192597 B2 in view of Paschos,  Ashakumary and US Patent 6486126, is withdrawn.
The cited prior art, does not teach the claimed patient population with fatty liver treated solely with syringaresinol as claimed.
The '597 patent generally claims a method of treating human suffering from a disease selected from the group of conditions including arteriosclerosis comprising administering a therapeutically effective amount of isolated syringaresinol to effectively treat the disease. The ‘597 patent does not claim treatment of fatty liver. The double patenting rejection is based on the premise that fatty liver is associated with a risk of cardiovascular disease, as per Paschos. Further, Ashakumary is relied upon to disclose the lignan sesamin as a potent inducer of fatty acid oxidation. The' 126 patent is said to teach that SECO is used in a purified form and dosed as a once daily oral dose of about 5-15 mg/kg of body weight. 
It is noted the cited prior art, does not teach the claimed patient population with fatty liver treated solely with syringaresinol as claimed. The ‘597 patent is limited to treating arteriosclerosis and cardiovascular diseases. It does not disclose, teach, or otherwise suggest that any of the disclosed phytochemicals (syringaresinol) inhibit fatty 
Additionally, the Attorney response and the Jeong Declaration) has provided evidence to overcome the prima facie case, see pages 8-11 of the response. As per the Attorney response and Jeong Declaration (starting at paragraph 8), Applicant has provided unexpected results/data, that compares the closest prior art (teaching the use of sesamin and syringaresinol to treat metabolic disorders), commensurate in scope to the claims (limited to syringaresinol). These unexpected results demonstrate that 1) syringaresinol is superior to sesamin in terms of promoting the expression of fatty acid genes (see Figure S1) and 2) syringaresinol is more effective than the compound sesamin and significantly promotes the expression of fatty acid oxidation-related genes and fatty acid oxidation (see Figure S2), Id. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                        	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


/WILLIAM Y LEE/Examiner, Art Unit 1629